Citation Nr: 1520144	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  09-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for retinopathy to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for impotence, to include as secondary to diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to April 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that proceeding is of record.

In June 2014 the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Evidence received since the most recent Supplemental Statement of the Case (e.g., VA records received in April 2015) has been deemed not relevant to the underlying issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's active service did not include duty or visitation in the Republic of Vietnam; the record does not contain credible evidence that the Veteran was present in the inland waterways of Vietnam or that he personally set foot on the land mass of the Republic of Vietnam.  

2.  The Veteran is not presumed to have been exposed to Agent Orange or other herbicide agent during service, and the competent and credible evidence of record does not otherwise suggest that the Veteran was so exposed.  

3.  Diabetes mellitus was not manifested during service, was not diagnosed within the first year after service, and is not otherwise related to active service.

4.  Peripheral neuropathy, retinopathy, and erectile dysfunction were not shown in service or within the first post-service year, and they are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for diabetes mellitus, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Peripheral neuropathy, retinopathy and erectile dysfunction were not incurred in or aggravated by service nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA was provided to the appellant in April 2006 correspondence, prior to the June 2006 initial rating that denied the claims.  The notice properly informed the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the letter set forth the five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, the Veteran has timely received all required notice concerning his claims.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, service personnel records, VA outpatient records, the Veteran's lay statements, and memoranda from the United States Army & Joint Services Records Research Center (JSRRC).  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained to the extent possible.  The case was remanded in June 2014 so that the Veteran could obtain (or authorize VA to obtain) private records that he referenced during his Board hearing.  The RO subsequently requested authorization to obtain the identified records, but the Veteran did not return the requested form.  Instead, the Veteran tried to obtain the records himself; however, he subsequently indicated in July 2014 correspondence to the RO that he was unable to obtain them because they had been destroyed and were no longer available.  

The RO also submitted information regarding the Veteran's service aboard the USS Saratoga to the JSRRC in an attempt to obtain evidence to corroborate the Veteran's assertions that he had in-country service in Vietnam in March, May, and August 1972.  JSRRC's response is of record.  

The agency of original jurisdiction (AOJ) substantially complied with the June 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Finally, the AVLJ who conducted the June 2014 travel board hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the appellant has neither asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that, to date, the Veteran has not been afforded a VA examination in regard to his claims for service connection.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014). 

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, no examination is necessary to adjudicate the Veteran's claim.  Specifically, there is no indication, besides the Veteran's own statements, that his asserted diabetes mellitus may be related to active service via in-service herbicide exposure.  While the Veteran has been diagnosed with the asserted condition, there is no evidence of either condition in service or for many years thereafter, there is no evidence of manifestation of the conditions during any applicable presumptive period, and there is no medical evidence of a nexus relating the asserted condition to service; and, there is no evidence that the Veteran was exposed to Agent Orange during service.  In the absence of competent lay or medical evidence indicating an in-service disability, injury, or incident, the record must provide some evidence beyond the appellant's own conclusory statements regarding causation to establish that he suffered from an event, injury or disease in service and that he is currently suffering from persistent or recurring symptoms of a disability, and the Board finds that this is not shown here.  Accordingly, a VA examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.)  

Similarly, the Veteran made clear at his personal hearing in June 2014 that his other claims of service connection (peripheral neuropathy, retinopathy and impotence/erectile dysfunction) were directly related to the diabetes mellitus and were all diagnosed after the diabetes mellitus.  The records do not show, and the Veteran does not assert, that peripheral neuropathy, retinopathy and/or impotence/erectile dysfunction are related to service.  Because no examination is necessary to decide the diabetes claim, it follows that no examinations are necessary to decide the claims for disabilities that the Veteran asserts are secondary thereto, particularly where, as here, the Veteran maintains that the onset of these secondary conditions occurred after the diabetes diagnosis, well after service discharge and the evidence of record does not provide any link to service.

In sum, the Board finds that the duties to notify and provisions of the VCAA have been fulfilled, and no further action is necessary under the mandates of the VCAA.

II.  Service Connection

The Veteran seeks service connection for diabetes mellitus, and related peripheral neuropathy, retinopathy, and impotence/erectile dysfunction.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]").  In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Id.  The Board must support its credibility determinations with a statement of reasons or bases that is understandable and facilitates judicial review.  Allday v. Brown, 7 Vet. App. 517, 527 (1995).

The Veteran claims to have service in Vietnam during the Vietnam era.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014). 
Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2014).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

For Agent Orange exposed Veterans, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  Diabetes mellitus is one of those listed diseases  See 38 C.F.R. § 3.309(e).  

Even if the Veteran may not be presumed to have been exposed to Agent Orange in service, service connection may nevertheless be established by evidence demonstrating that the Veteran was, in fact, exposed to herbicides in service and that such exposure resulted in the current disability claimed.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014); Combee at 1043-44.

The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his diabetes mellitus was related to herbicide exposure during his service in Vietnam.  The Veteran does not contend, and the service treatment records (STRs) do not show, that the Veteran's type 2 diabetes mellitus had its onset during service or within the first post-service year.  The STRs are silent for any diagnosis or treatment of diabetes mellitus and the VA records, which date back to 2005 show a diagnosis of diabetes mellitus in October 2005 and January 2006, with a three year history; thus, the VA treatment records indicate that the Veteran's diabetes mellitus was first diagnosed in approximately 2002 or 2003.  

Furthermore, the Veteran has not provided any medical evidence linking the Veteran's diabetes mellitus to service, and he has not suggested that there is any medical professional who has suggested such.  Thus, to warrant service connection, it must be shown that the Veteran was exposed to herbicides in service, or that he is entitled to the presumption of in-service herbicide exposure.  As discussed below, neither is shown in this case.  

The Veteran's DD 214 indicates that he served with the U.S. Navy and that his last duty assignment and major command was aboard USS Saratoga (CVA-60) - an aircraft carrier stationed at sea.  VA maintains a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents. See http://vbaw.vba.va.gov/bl/21/rating/docs/shiplist.docx  According to this list, the USS Saratoga was not identified as having operated on Vietnam's inland waterways, close coastal waters for extended periods, or as a ship that likely had crewmembers going ashore.

Significantly, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the United States Court of Appeals for Veterans Claims (Court) had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2014).  Instead, service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam.  Id.  

U.S. Navy and Coast Guard operations in the waters of Vietnam were primarily focused on providing gunfire support for ground troops and conducting interdiction patrols designed to disrupt the movement of enemy troops and supplies from North Vietnam into South Vietnam.  Shipboard gunfire was directed at inland targets primarily by destroyers (designated by DD hull numbers) operating at varying distances off the Vietnam coast. It was used to protect U.S. Army and Marine ground forces and destroy enemy positions within gun range.  The destroyers operated along the offshore "gun line" on a rotating basis for several days or weeks at a time and then returned to escorting larger ships at sea or to a safe port, such as Subic Bay in the Philippines, for replenishment.  Support missions for ground troops and attacks on enemy positions were also conducted by U.S. Navy aircraft launched from aircraft carriers (designated by CV or CVA hull numbers) stationed at sea, generally from 30 to 100 miles off the Vietnam coast.  The gun line ships and aircraft carriers, as well as their supply and support ships, are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  See Veterans Benefits Administration (VBA) Training Letter 10-06 (September 9, 2010).  A "blue water" veteran must show that he had service on land or in inland water pursuant to Haas.

The Veteran initially reported that he "served in country Vietnam on numerous occasions."  For example, in a statement received at the RO in April 2009, the Veteran reported that during his service aboard the USS Saratoga between February 1972 and February 1973, he was a radar technician and was "TOY and to ground base facilities" in Da Nang and Quan Tri several times in order to take care of electronic maintenance on the radar systems.  The Veteran also asserts that he was TDY for 17 days, TDY for 19 days and TDY for 5 days to Vietnam.  He also maintains that on other occasions, he would fly off the hip to service a ground base radar system for several hours.  

In April 2010, the RO made a formal finding of lack of verification of service in Vietnam.  The memo indicates, inter alia, that the Veteran's military duty during his tour on the USS Saratoga was as an electronics mechanic, which did not require that he travel to or visit Vietnam.  The memo also indicates that the Veteran's service records did not show that the Veteran was assigned to or visited Vietnam.  Finally, the memo indicates that the USS Saratoga was an aircraft carrier that did not dock in any harbor in Vietnam and performed duties in "Yankee Station" off the coast of North Vietnam and never entered the brown waters of Vietnam.  

In a May 2009 MEMORANDUM FOR RECORD, the Joint Services Records Research Center Statement on Research (JSSRC) concluded that in the course of its research efforts, it has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC has found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

Because the Veteran reported that he had in-country boots on the ground in Vietnam in his 2009 statement, the RO sent the Veteran correspondence in January 2011 requesting that he provide more specific dates/times that he was in Vietnam.  In a second statement, received at the RO in February 2011, the Veteran indicated that he could not remember exact dates but the months were March, May and August.  The Veteran also reported that he was in direct aircraft that were in the war zone and that he was in AIMD's AQ shop.

In a March 2013 VA addendum to an April 2010 Formal Finding of lack of verification of service in Vietnam, the RO noted the Veteran's contentions regarding on-ground service in Vietnam as expressed in the April 2009 and February 2011 statements, and JSRRC provided the following responses:  

 Regarding the contention that he was TDY for 17days, 19 days, and 5 days to Vietnam to service ground base radar systems:

o The veteran reported aboard the USS SARATOGA on March 30 1912.  This is one month after he claims to have been "on ground" in Vietnam.  

o The Administrative Remarks page of the veteran s military service record reports the USS SARATOGA departed Mayport Florida on April 11 1972 and after stopping at Subic Bay R P arrived at Yankee Station on May 18, 1972.  

 Regarding the Veteran's reports that he (1) remembers the months that he was on ground in Vietnam as March, May and August 1972; (2) was in direct contact with aircraft that were in the war zone: (3) and, that he worked in the AIMD AQ shop and changed the radar systems on aircraft frequently, putting him in direct contact with the outer and inner parts of the A7 and F4 aircraft:  

o The veteran reported aboard the USS SARATOGA on March 30 1972. 

o Department of the Army US Army & JSRRC Memo AAHS-RDC of May 1, 2009 provide that JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

o The USS SARATOGA Vietnam Cruise Book of 1972-1973 lists the duties of members of AIMD.  The Cruise Book reports that the veteran was a member of the IM-1 division.  IM-I division handled the maintenance and material control in his administrative function.  Supply systems, statistical analysis, quality assurance, and departmental administrative paperwork were all handled by IM-I.  IM-3 division maintained the complex avionics and aircraft armament systems.  Electronics work ranged from communications and navigational instruments to electronic counter measures and warfare equipment.  In addition IM-3 maintained the radar bombing and missile gear.  

JSRRC also provided the following timeline of events occurring during the period the Veteran contends he was on ground in Vietnam:  

* February 1972 - Veteran contends he was exposed to Agent Orange while TDY to Vietnam from the USS SARATOGA
* Veteran contends he is now "on ground" in Vietnam during March 1972.  
* March 30, 1972 - Veteran reports aboard the USS SARATOGA at Mayport, Florida
*  March 30, 1972 -20,000 NVA troops cross DMZ forcing South Vietnamese units to retreat
* March 30, 1972 - NVA attack on Quang Tri begins
*  April 11, 1972 -USS SARATOGA departs Mayport, Florida for Subic Bay P I
* April 29, 1972 -NVA take Dong Ha
* May 1, 1972 -NVA take Quang Tri City
* May 15, 1972 -US Army headquarters in Vietnam decommissioned
* May 18, 1972 -USS SARATOGA arrives at Yankee Station
* Veteran contends he is now "on-ground" in Vietnam during May 1972
* June 22, 1972 - Enroute to Subic Bay, P.I.
* July 1-16, 1972 - USS SARATOGA on station at Yankee Station
* July 28, 1972 -USS SARATOGA arrives at Yankee Station
* Veteran contends he is now "on-ground" in Vietnam during August 1972
* August 22, 1972 - USS SARATOGA departs Yankee Station

Based on the foregoing, the JSRRC determined that there is no evidence to support the Veteran's contention that he was on-ground in Vietnam.  

Furthermore, the Veteran's statements regarding his on-ground service in Vietnam are internally inconsistent with his other statements of record.  Specifically, at his March 2014 travel board hearing, the undersigned asked the Veteran if he ever set foot in the Republic of Vietnam, and the Veteran said, "no."  The undersigned Acting Veterans Law Judge then asked if the Veteran stayed in the waters off Vietnam, and the Veteran replied, "most of the time."  When the Veteran was asked whether he was in any other foreign countries during his service, he replied that he was all over - in Spain, Italy, and Turkey.  The Veteran replied, "no" when the Acting Veterans Law Judge specifically asked him if he had served in Thailand or other Asian countries.  

In sum, the Veteran initially reported that he specifically stepped foot in the Republic of Vietnam in March, May and August 1972 and spent several days there on TDY.  Then, after the JSRRC provided its report in 2013, the Veteran testified in March 2014 that he never set foot in the Republic of Vietnam.  The Veteran also testified at his personal hearing that he did not serve in Thailand; yet, in a statement submitted to the Appeals Management Center in February 2015, the Veteran asserted that he also served in Thailand and was constantly exposed to the contents of the Agent Orange chemicals.  As the Veteran's statements regarding where he served on the ground are completely contradictory, the Board finds that the Veteran is not credible and his statements regarding service in Vietnam are not probative.  

The Board recognizes the Veteran's contentions that he has diabetes mellitus as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the Veteran is competent to describe that which he experienced in service, the Board finds no evidence to support this contention.  It was not until after the Veteran's claim for diabetes mellitus was denied in June 2006 that he asserted in-country service in Vietnam.  His statements come nearly 30 years after the event is asserted to have occurred and is made in connection with a claim for pecuniary gain.  See Pond v. West, 12 Vet. App. 341 (1999) (noting that although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This lapse in time and potential motivation reduces its credibility, particularly when the Veteran own statements regarding whether he stepped foot in Vietnam and Thailand are internally inconsistent as noted above.  By contrast, Service Department records and ship histories contract the Veteran's assertions.  The Board finds that the official record to be of greater probative weight than the Veteran's recollections.

Thus, the evidence of record is insufficient to establish that the Veteran had in-country service in Vietnam in 1972 and 1973.  In view of this finding, the provisions pertaining to presumptive service connection for veterans who were exposed to herbicide agents are not applicable.  Consequently, although diabetes mellitus is listed as a disease associated with exposure to herbicide agents, service connection is not warranted for the disability on a presumptive basis because exposure to herbicide agents has not been shown.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).

Additionally, the record does not indicate, and the Veteran has not contended, that he had any "inland" water, or "Brown Water," service while stationed aboard the USS Saratoga.  

There is also no competent and probative evidence that the Veteran was otherwise exposed to herbicides during his active duty, including the airplanes that he serviced.  See May 2009 JSRRC Memorandum for Record.  Accordingly, based on this record, herbicide exposure has not been shown, and service connection on a presumptive basis, under 38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014), is not available.

Moreover, the evidence of record does not support the contention that the Veteran's diabetes mellitus is otherwise directly related to his period of active service.

The Veteran's STRs are completely silent as to any diagnosis of or treatment for symptoms associated with diabetes mellitus.  STRs are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

The Veteran testified at his travel board hearing that he was diagnosed with diabetes mellitus 11 years after service-separation (approximately 1987) and that his private doctor told him that he probably had the diabetes for about 10 years prior to that.  The Veteran was provided an opportunity to submit the private medical records from his doctor, and he reported that none were available.  Moreover, the Veteran's assertions regarding the onset of his diabetes are not probative because he has been found not credible and he has not provided any objective evidence or medical opinion suggesting that his diabetes had its onset during service, within the first post-service year, or that it is otherwise related to service.  In this regard, the VA outpatient records from 2005 and 2006 clearly establish that the Veteran had a three year history of diabetes, which is contradictory to the Veteran's statements that he was diagnosed 11 years post-service.  

As shown, there is no indication of the manifestation of diabetes mellitus within one year of service discharge.  Records show that diabetes mellitus was not diagnosed until 2002 or 2003, over 25 years after his discharge from active service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, may be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, the Veteran's hearing testimony asserting continuity of symptomatology since service are inconsistent with the medical findings in the 2005 and 2006 VA outpatient records.  Moreover, he has not suggested that his diabetes mellitus is related to a disease or injury in service beyond his asserted exposure to herbicides.  As exposure to herbicides has not been established as explained above, the Veteran's lay assertions as to the manifestation of his current disability is of limited probative value.  While the Veteran is competent to describe that which he experienced in service and thereafter, any contentions that his diabetes mellitus is related to active service is outweighed by the remaining evidence of record.

Given the absence of evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has the asserted diabetes mellitus as a result of active service would be speculation, and the law provides that service connection may not be based on resorting to speculation or remote possibility.  38 C.F.R. § 3.102 (2014); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As such, the evidence in this case weighs against the claim of service connection for diabetes mellitus, to include as due to exposure to herbicides.  

Likewise, there is no evidence to suggest that the Veteran's claimed peripheral neuropathy, retinopathy or erectile dysfunction/impotence is related to service.  The STRs are negative for complaints or findings in this regard, and the post-service evidence of record does not provide a link between these disabilities and service. Furthermore, the Veteran's contends that these conditions are secondary to his diabetes, and service connection for diabetes is not established.  

In summary, there is no nexus between the Veteran's claimed peripheral neuropathy, retinopathy and/or erectile dysfunction/impotence, and service.  Absent such a nexus, service connection for peripheral neuropathy, retinopathy and erectile dysfunction/impotence is not warranted.  Further, as the claim for diabetes is denied, a discussion of the application of secondary service connection is unnecessary.  

For these reasons, the preponderance of the evidence is against the claims and service connection for diabetes mellitus, type 2, peripheral neuropathy, retinopathy, and erectile dysfunction/impotence, is not warranted.  As the preponderance of the evidence weighs against the claims, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy to include as secondary to diabetes mellitus, is denied.  

Service connection for retinopathy to include as secondary to diabetes mellitus, is denied.  

Service connection for impotence, to include as secondary to diabetes mellitus, is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


